IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                :   No. 478 EAL 2017
                                              :
                     Respondent               :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
              v.                              :   Order of the Superior Court at No.
                                              :   3081 EDA 2015 entered on
                                              :   September 15, 2017, affirming and
 NASIR KELLY,                                 :   remanding the Order of the
                                              :   Philadelphia County Court of Common
                     Petitioner               :   Pleas at No. MC-51-CR-0009589-
                                              :   2010 entered on September 11, 2015


                                        ORDER



PER CURIAM

      AND NOW, this 28th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED. The Superior Court’s order is VACATED and the matter is REMANDED to

the Superior Court in light of our decision in Commonwealth v. Perfetto, __ A.3d __, 2019

WL 1866653, (Pa. April 26, 2019).